Exhibit 10.5

AMENDMENT NO. 2

TO THE

RUDDICK SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Amended and Restated January 1, 2005)

 

 

By the authority granted the undersigned officer of Harris Teeter Supermarkets,
Inc. (f/k/a Ruddick Corporation), this Amendment No. 2 to the Ruddick
Supplemental Executive Retirement Plan (“Plan”) is hereby adopted and approved
as follows:

 

1. Section 1.4 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.4 Assumed Automatic Retirement Contribution Retirement Benefit: For a
Participant who is not eligible to participate in the Pension Plan on or after
October 1, 2005, the annual retirement benefit a Participant would receive under
the Automatic Retirement Contribution Subaccount of the Harris Teeter
Supermarkets, Inc. Retirement and Savings Plan (f/k/a Ruddick Retirement and
Savings Plan) and the Make-Up ARC Contribution under the Harris Teeter
Supermarkets, Inc. Flexible Deferral Plan (f/k/a Ruddick Corporation Flexible
Deferral Plan) beginning effective October 1, 2005, computed by converting such
combined amounts to the appropriate annuity form pursuant to the actuarial
equivalence assumptions provided under Section 1.3 of the Pension Plan. For
purposes of computing the Assumed Automatic Retirement Contribution Retirement
Benefit, if the Participant is younger than age 60 on such date, the value of
such Subaccount is first projected to age 60, using PBGC interest rates for
deferred annuities in effect on the Participant's Retirement date.

 

2. Section 1.6 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.6 Assumed Profit Sharing Retirement Benefit: The annual retirement benefit a
Participant would receive under a profit sharing plan sponsored by the Company
or a Participating Company, including the A&E Profit Sharing Subaccount of the
Harris Teeter Supermarkets, Inc. Retirement and Savings Plan (but excluding any
other accounts or benefits under the Harris Teeter Supermarkets, Inc. Retirement
and Savings Plan), computed by converting such Subaccount to the appropriate
annuity form using PBGC immediate annuity rates in effect on the Participant's
Retirement date. For purposes of computing the Assumed Profit Sharing Retirement
Benefit, if the Participant is younger than age 60 on such date, the value of
the Account is first projected to age 60, using PBGC interest rates for deferred
annuities in effect on the Participant's Retirement date.

 

3. Section 1.12 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.12 Committee: The "SERP Administrative Committee" appointed by the Board of
Directors of Harris Teeter Supermarkets, Inc. and responsible for administering
the Plan as provided for in Article VII.

 

4. Section 1.13 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.13 Company: Harris Teeter Supermarkets, Inc. (f/k/a Ruddick Corporation), a
North Carolina corporation, or any entity which succeeds to its rights and
obligations with respect to the Plan.

--------------------------------------------------------------------------------


5. Section 1.21 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.21 Earnings: With respect to a Participant, annual cash compensation actually
paid by the Participating Company or an Affiliate to the Participant for Service
as reported or reportable on IRS Form W-2 for Federal income tax purposes (or
similar form required for such purpose) on a calendar year basis, plus the
amount, if any, of compensation which, but for the Participant's election to
defer the receipt thereof pursuant to Section 125, 132(f)(4) or 401(k) of the
Code or any other plan of deferred compensation (including, without, limitation,
the Harris Teeter Supermarkets, Inc. Flexible Deferral Plan (f/k/a the Ruddick
Corporation Flexible Deferral Plan (the "FDP")), would have been reflected on
Form W-2; however, such earnings shall exclude all distributions made by the
FDP. The foregoing notwithstanding, Earnings shall not include: (i) any sums
paid by a Participating Company as payment for or reimbursement of any expenses
including relocation, foreign housing and travel expenses, regardless of whether
such sums are taxable income to the Participant, (ii) payment for premiums or
similar fees or expenses related to any life insurance plan or program, (iii)
tax gross up payments and payment of foreign taxes, (iv) amounts of a Profit
Sharing Award under the American & Efird, Inc. Employees' Profit Sharing Plan
actually paid to or deferred by an Employee, (v) amounts realized from the
exercise of a non-qualified stock option, from the sale, exchange or other
disposition of stock acquired under a qualified stock option, when restricted
stock (or property) held by the Participant becomes freely transferable or is no
longer subject to a substantial risk of forfeiture, or from dividends paid on
restricted stock prior to vesting that are otherwise reportable as wages, and
(vi) any severance paid after the Participant's employment with the
Participating Employers ends or separation pay pursuant to a separation
agreement.

 

6. Section 1.33 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.33 Pension Plan: The "Harris Teeter Supermarkets, Inc. Employees’ Pension
Plan” (f/k/a the “Ruddick Corporation Employees' Pension Plan"), as amended and
restated effective October 1, 2005, and as it may be amended from time to time
hereafter.

 

7. Section 1.34 of the Plan shall be amended and restated in its entirety as
follows: 

 

1.34 Plan: The Harris Teeter Supermarkets, Inc. Supplemental Executive
Retirement Plan (f/k/a the Ruddick Supplemental Executive Retirement Plan) as
contained herein and as it may be amended from time to time hereafter.

 

IN WITNESS WHEREOF, this Amendment No. 2 to the Ruddick Supplemental Executive
Retirement Plan is adopted effective April 2, 2012.

 

HARRIS TEETER SUPERMARKETS, INC.

 

 

By: /S/ JOHN B. WOODLIEF

John B. Woodlief, Executive Vice President
and Chief Financial Officer

--------------------------------------------------------------------------------